Citation Nr: 0635609	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-30 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by which the RO denied 
service connection for PTSD.  


FINDING OF FACT

The veteran's PTSD is shown to be related to confirmed 
combat-related stressors experienced during service in 
Vietnam.


CONCLUSION OF LAW

PTSD was incurred in or as a result of the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  
Given the favorable action in this case, the Board will not 
analyze VCAA compliance in great detail; the Board concludes 
that VA has satisfied its duties to the veteran under VCAA 
with respect to the issue of entitlement to service 
connection for PTSD.  The Board notes, however, that the 
United States Court of Appeals for Veterans Claims (Court) 
has provided additional guidance with respect to VA's VCAA 
notification obligations.  In Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the notice 
requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.

The Board acknowledges that the content of the May 2002 and 
July 2003 VCAA notice letters provided to the veteran in this 
case may not have been sufficient to comply with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as interpreted by the Court in Dingess/Hartman.  The Board 
finds, however, that any such deficiency is harmless error 
and does not result in prejudice to the veteran.  For 
example, element (1), veteran status, has been clearly 
established and is not at issue in this case.  Via the May 
2002 and July 2003 letters, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), the veteran would be prejudiced by a 
delay in the receipt of the disability benefits to which he 
is entitled.  A remand to the RO for corrective VCAA notice 
would entail a delay.  The veteran will have ample 
opportunity to appeal the disability rating or effective date 
assigned and the RO will have an opportunity to provide 
appropriate notice when assigning an evaluation and effective 
date.  Thus he is not, in the Board's view, prejudiced by 
VA's the lack of compliance with Dingess/Hartman.  

Given the favorable action taken herein below, the Board 
concludes that VA has fulfilled any other notice and 
development duties under VCAA.  Any defect must be considered 
to harmless.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

Factual Background 

The record reflects that the veteran served in Vietnam as a 
combat engineer.  The record also indicates a diagnosis of 
PTSD.  

In a stressor statement presumably penned in May 2002, the 
veteran reported seeing a dead soldier on a dirt road, body 
parts of friends, driving a dump truck containing dead 
bodies, and a "bomb not going off next to me."  

In a September 2003 statement, the veteran indicated that he 
remembered the name of a member of his unit who was killed in 
action.  He remembered the name because he had to load his 
friend's body along with those of others onto a truck and to 
drive the truck from the front line to a helicopter.  His 
friend's name was [redacted].  According to the veteran, he was 
from New Jersey and had twin daughters.  

According to a March 2004 report of a VA psychologist, the 
veteran indicated that he served in Chu Lai and spent most of 
his time in the field.  He experienced many firefights and 
rocket and mortar attacks as part of the Tet Offensive and 
asserted that almost half his company was killed during one 
battle.  He and others had to load the bodies onto a dump 
truck and drive it to an airfield.  The veteran also stated 
that he often saw dead bodies on the side of the road.  The 
VA psychologist indicated that the veteran's PTSD was due to 
these in-service stressors. 

In a December 2004 report, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (USASCRUR is now known as 
the U.S. Army & Joint Services Records Research Center) 
indicated that according to its research, in September 1968, 
PFC S.J. [redacted] was killed in action and that both PFC [redacted] 
and the veteran were assigned to the same unit.  As well, 
USASCRUR indicated that the veteran's unit encountered 
several combat incidents.  Of note, USASCRUR confirmed that 
on the same day that PFC [redacted] was killed, seven other were 
killed in action, and 20 were wounded in action.

Discussion

The veteran has failed to report for VA psychiatric 
examinations scheduled in connection with his claims.  The 
case, therefore, will be decided based on the evidence of 
record.  38 C.F.R. § 3.655.

The veteran served as a combat engineer and his alleged PTSD-
inducing stressors have been independently verified.  
38 U.S.C.A. § 1154.  

When viewing the evidence in the light most favorable to the 
veteran, he has a diagnosis of PTSD that has been linked to 
confirmed in-service stressors.  Thus, service connection for 
PTSD must be granted.  38 C.F.R. §§ 3.303, 3.304; see also 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for PTSD is granted.



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


